  Case 1:18-cr-00176-JTN ECF No. 21 filed 11/05/18 PageID.72 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 1:18−cr−00176−JTN

   v.                                           Hon. Janet T. Neff

BABUBHAI BHURABHAI RATHOD,

         Defendant.
                                          /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):   Sentencing
                      December 17, 2018 10:00 AM
Date/Time:            (previously set for 12/20/2018 at 10:00 AM)
Judge:                Janet T. Neff
Place/Location:       401 Federal Building, Grand Rapids, MI




                                              JANET T. NEFF
                                              United States District Judge

Dated: November 5, 2018             By:        /s/ Rick M. Wolters
                                              Case Manager
